Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 02, 2018

The Court of Appeals hereby passes the following order:

A19A0183. OLIVIA BOYCE v. THERESA ANN MULL.

      On December 20, 2017, the trial court dismissed Olivia Boyce’s petition for a
stalking protective order. Boyce filed a motion for reconsideration, which the trial
court denied on June 5, 2018. Boyce filed a notice of appeal to both this Court and the
Georgia Supreme Court from the trial court’s order. The appeal to this Court was
docketed as Case No. A18A2096 and dismissed on August 2, 2018, for lack of
jurisdiction. The Supreme Court has since transferred the appeal filed in its court to
this Court, which we dismiss as duplicative.
      As explained in the order dismissing Case No. A18A2096, a notice of appeal
must be filed within 30 days after the entry of the trial court’s order. OCGA § 5-6-38
(a). The proper and timely filing of a notice of appeal is an absolute requirement to
confer jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224
Ga. App. 721 (482 SE2d 704) (1997). The denial of a motion for reconsideration is not
directly appealable, and the filing of such a motion does not extend the time for filing
an appeal. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage
v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Boyce file her notice of appeal
more than 30 days after the entry of the trial court’s order dismissing her case.
Accordingly, we have no jurisdiction to consider an appeal from the trial court’s order.
Therefore, this second appeal from the same order is hereby DISMISSED as
duplicative.



                                 Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/02/2018
                                         I certi fy that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my si gnature and the seal of said court
                                 hereto affixed the day and year last above written.

                                                                                   , Clerk.